COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00042-CV


IN RE WILLIAM BOYD PIERCE                                                RELATOR


                                     ------------

                           ORIGINAL PROCEEDING
                       TRIAL COURT NO. F-2003-0377-C

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.

                                                    /s/ Bonnie Sudderth
                                                    BONNIE SUDDERTH
                                                    JUSTICE

PANEL: WALKER, MEIER, and SUDDERTH, JJ.

DELIVERED: February 12, 2015




      1
       See Tex. R. App. P. 47.4, 52.8(d).